Citation Nr: 0608285	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to February 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC. 

The veteran's claim was remanded by the Board for further 
development in February 2004.  

In January 2006, after certification of the veteran's claim 
to the Board, the veteran submitted additional medical 
evidence.  This evidence is duplicative of evidence 
previously of record and previously considered by the RO.  
Accordingly, remand for RO review of this evidence is not 
required. 

In December 2005, the veteran stated that he no longer wanted 
the Disabled American Veterans to be his representative.  The 
veteran now represents himself in this matter.


FINDINGS OF FACT

1.  A left leg injury in service resolved without any 
residual disability.

2.  The veteran's current left leg disability is unrelated to 
his military service.




CONCLUSION OF LAW

The veteran currently has no left leg disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The required notice, to include notice that the veteran 
should submit any pertinent evidence in his possession, was 
provided in February 2004, October 2004, and March 2005 
letters from the originating agency.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records, VA medical records, and 
private medical records have been obtained.  Attempts to 
obtain additional service medical records alleged by the 
veteran were unsuccessful and the veteran was so informed.  
Additional efforts to obtain such records would be futile.  
The February 2004 Board remand instructed the originating 
agency to attempt to obtain additional private medical 
records, but the veteran did not respond when a medical 
release was requested from him.  The veteran has been 
afforded a hearing before the undersigned Veterans Law Judge, 
and he has submitted many medical records.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal, and he has done so.  The 
Board is unaware of any outstanding, obtainable evidence that 
could be obtained to substantiate his claim.  Therefore, the 
Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

History

A review of the veteran's service medical records reveals 
that in May 1979, he was injured when he fell off a truck.  A 
fracture was initially suspected, and X-rays were taken.  No 
fracture was revealed at the time.  He was treated with a 
Jones dressing and crutches.  After eight days, the left leg 
was noted to be nontender, with no swelling.  The dressing 
was removed and he was returned to duty.  The diagnosis was 
healed left leg injury.  The remainder of the service medical 
records are negative for evidence of a left leg disability.

The post-service record reveals that in July 1988, the 
veteran was injured at work when he was struck in the left 
leg by a car.  He complained of pain and difficulty with 
weight bearing.  There was localized pain in the left knee, 
and it was swollen and tender.  The diagnosis was a left knee 
contusion.  X-rays were negative, and he was treated with an 
ace bandage and crutches.

On VA psychiatric evaluation in November 1993, the examiner 
noted that he had discussed the veteran's case with a 
physical examiner who evaluated the left leg disorder in 
March of 1993.  X-rays were normal, and the impression was a 
contusion, typically a quite temporary affliction.  The 
psychiatric examiner noted that the veteran's complaints 
about his left knee were far above what could be explained by 
the objective evidence.  The diagnoses was alcohol dependence 
by history, possibly in remission; somatoform pain disorder; 
and a personality disorder with borderline passive aggressive 
dependent and histrionic trends.

A Georgetown University Hospital discharge summary in June 
1994 notes that the veteran was admitted with left leg pain.  
He had been taking Coumadin for treatment of a new deep vein 
thrombosis (DVT).  An ultrasound confirmed a superficial 
femoral clot.  A family history of DVT was noted.  The 
examiner opined that the DVT was a result of the 1988 left 
leg trauma, complicated by prolonged bedrest just a week 
prior to his admittance.  The diagnoses were left leg, DVT; 
history of narcotic addiction; and history of leg trauma.

The veteran testified before a hearing officer in April 1996 
that he injured his left leg between 1978 to 1981, although 
he could not remember the exact date.  He stated that he was 
standing on a truck, and fell off into a garbage can.  He 
asserted that he was placed in a cast from 6 to 8 weeks.  
Afterwards he returned to duty.  About four years after 
service, he was caught between two cars and reinjured his 
left leg.  The hearing officer asked the veteran what 
problems he had with the left leg at the time of separation 
in 1984.  He could not remember.  He noted that he had had 
pain, but he had not sought any treatment.

In an April 1997 letter, the veteran's sister stated that the 
veteran injured his left knee during service.  She asserted 
that the veteran did not seek treatment for his left knee 
immediately following service because he was addicted to 
crack cocaine.

At a February 2000 Board hearing, the veteran testified, in 
essence, that he injured his leg falling from a truck in 
1979, and reinjured it in 1988.  At that time his left leg 
was crushed between two cars.  The veteran noted that in 
service he was casted and used crutches for 6 to 8 weeks.  He 
asserted that the accident after service involved the same 
spot on his leg.  

At his July 2003 hearing before the undersigned, the veteran 
stated that he injured his left leg in service when he fell 
off a truck.  He reported that he was placed in a Jones 
dressing for eight days.  He asserted that the Jones dressing 
was then removed and his leg was put in a cast for six to 
eight weeks.  The veteran noted that afterward while still in 
service, in 1982, he was in a car accident, but he did not 
remember injuring his left leg in the car accident.  The 
veteran asserted that even though he sought no post-service 
medical treatment for his left leg before the accident in 
1988, he had problems with it.

A review of the other medical evidence of record, both VA and 
private, reveals that none of the records relates the 
veteran's current left leg disability to his military 
service.



Analysis

The earliest post-service medical evidence showing a left leg 
disorder is in July 1988, more than four years after the 
veteran's discharge from service.  This treatment was for an 
injury sustained at that time.  There is no medical evidence 
of a nexus between any current left leg disability and the 
veteran's military service.

The evidence of relationship between the veterans's current 
left leg disability and his military service is limited to 
the veteran's own statements and testimony, and the statement 
of the veteran's sister.  However, as laypersons they are not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for left leg disability is 
denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


